NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
(Serial No. 10/201,948)
IN RE YASUHITO TANAKA
2010-1262
Appea1 from the United States Patent and Trade1nark
Ofiice, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Off1ce moves for a 30-day extension of time, until
August 19, 2010, to file his brief, and for an extension of
time, until September l6, 2010, for Yasuhit0 Tanaka to
file his reply brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

1_1_1_
IN RE TANAKA
CC.
S
FoR THE CoURT
 9 9  /s/ J an Horbaly
Date J an Horbaly
Charles Gorenstein, Esq.
Raymond T. Chen, Esq.
Carter G. Phillips, Esq.
R. Carl Moy, Esq.
Clerk
U.S. COUHF5%EFgPEALS
THE FEDERA!. C|RCUI`l'
JUL 09 2010
.|AN HORBALY
CLERK
FOR